                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

In re: Matthew R. Wrubel                                 Case No. 18-57165-pjs
                                                         Chapter 13
                                                         Judge Shefferly
                  Debtor.
__________________________/

            ORDER APPROVING FIRST FEE APPLICATION PRE-CONFIRMATION

       Debtor’s counsel, Berman & Bishop PLLC, filed and served on all interested parties, an
application for fees pursuant to LBR 2016-2 (EDM). No objections to the application have been
received and a certification of no response has been filed. Therefore, the Court enters this
Order.

       IT IS HEREBY ORDERED:

   1. The Court approves Applicant’s fees and expenses as follows:

              Prior award of fees:                $      0.00
              Prior award of costs:               $      0.00
              TOTAL AWARD TO DATE:                                     $     0.00

              This award of fees:                 $   8,296.00
              This award of costs:                $       0.00
              TOTAL THIS AWARD:                                                $ 8,296.00
              LESS PAYMENTS RECEIVED:                                          $ __0.00

              AMOUNT TO BE DISBURSED BY CHAPTER 13 TRUSTEE:                    $ 8,296.00

              GRAND TOTAL FEES AND COSTS:                                      $ 8,296.00

       2.     This award covers services rendered and expenses incurred from
              December 18, 2018 – October 19, 2019.

       3.     To the extent fees and expenses pursuant to this Order are not disbursed by the
              Chapter 13 Trustee, they shall be paid directly by the Debtor upon dismissal.


Signed on November 26, 2019




  18-57165-pjs     Doc 55    Filed 11/26/19    Entered 11/27/19 06:14:35       Page 1 of 1
